Little, Justice.
A statement of the facts will be found in the foregoing official report.
1. In several of the grounds of the motion for a new trial,, error is assigned upon the rulings of the court whereby certain letters were admitted in evidence. The assignments - made, as they appear in the record here, are, that the court erred in admitting these letters “over the objection of defendant's counsel.” This court has repeatedly ruled that assignments of error to the admission of evidence cannot be ■ considered by it, unless objection was made in the count below at the time the evidence was offered, and the specific ground on which such objection was put when made is set out in the motion. It has also ruled -that the evidence improperly admitted must be set out either in the motion for ■ a new trial or the bill of exceptions. The reasons for these rulings have been frequently given -in previous adjudications, and therefore we deem it only necessary to make refer- - enee to some of the authorities s'o ruling. Gardner v. State, 94 Ga. 403; W. U. Tel. Co. v. Michelson, Id. 436; Nat. Cash Reg. Co. v. Ison, Id. 463; Hamilton v. Williford, 90 Ga. 210; Benton v. Baxley, Id. 296; Clark v. Empire *501Co., 87 Ga. 742; Mayor of Griffin v. Johnson, 84 Ga. 279; Trice v. Rose, 80 Ga. 408; Nicholls v. Popwell, Id, 604; Tarver v. Torrance, 81 Ga. 261; Phillips v. Deioald, 79 Ga. 732; Scott v. Zachry, 62 Ga. 573; ¡Emoles v. Hawks, 68 Ga. 832; Smith v. Hanie, 74 Ga. 324; Hart v. Slade & Etheridge, Hatcher v. Bowen, Id. 840; Peters v. West, 70 Ga. 344; Fisher v. State, 73 Ga. 595; Kirk v. State, Id. 620; Cain v. Ligon, 76 Ga. 102.
2. In another ground of the motion, error is assigned “be■cause the court erred in rejecting the letter of Gresham to Stewart & Son, dated the — of —, 1895, and rejecting the letter from James T. Stewart & Son to M. L. Mobley, dated Eovember 5th, 1895.” The contents of these letters are neither set out in the motion for new trial, nor bill of exceptions, nor is any reference whatever 'to their character or terms made. The court is therefore unable to say whether or not the excluded evidence, if admitted, would have been relevant and material, and hence cannot consider this ground of the motion. W. U. Tel. Co. v. Michelson, 94 Ga. 436; Benton v. Baxley, 90 Ga. 296; Moore v. Brown, 81 Ga. 10; Askew v. Carr, Id. 685.
3. It is further urged that the court 'below erred in directing a verdict for the plaintiff. "We are therefore to inquire whether the evidence submitted at the trial demanded the ■verdict directed. The record discloses evidence of the following facts: One E. Gresham was engaged -in buying cot-ion at Social Circle, Ga. Stewart & Son were his cotton fac■tors ait Savannah, Ga.; that is to say, Gresham purchased ■ cotton in the market and sold to them. By some arrangement with the Bank of Social Circle, Gresham’s purchases • were paid for by the bank, he in turn transferring to it the "bill of lading covering the cotton purchased, and at the same time making draft on his factors for the value of the cotton, less one dollar per bale, which was left as a margin to the "hank; and for the payment of such drafts it was to look to *502the cotton. With reference to the particular transaction now in question, the undisputed, evidence is, that Gresham-shipped to Stewart & Son 144 bales of cotton, the aggregate invoice price of which was $6,289.23; Gresham drew through the bank on Stewart & Son for $6,141.00; there was a charge in favor of Stewart & Son, representing “half' of turn-down charges on said cotton” of $7.20; also for commissions on 144 bales, $21.60, leaving a balance of proceeds, of cotton in the hands of Stewart & Son of $119.43. It (appears that on October 14th, 1895, Gresham wrote to Stew-ant & Son, directing them to credit this balance to M. L.. Motbley, cashier, and that on the same date the latter wrote-to them requesting such credit, in accordance with the instructions given by Gresham. It further appears that on October 15th, Stewart & Son wrote to Mobley, cashier, acknowledging receipt of the letters of instruction -and request, ■and advising they -would send to Mobley the diff erence, iff any, held as margin on the shipment aforesaid. Mobley, among other things, testified .that -the bank had advanced to-Gresham $144.00 more (than the amount of the draft above-referred to. Thus it appears that Stewart & Son held $119.43 as balance of net proceeds of the cotton in question, which amount Gresham had instructed them to turn over to-the Bank of Social Circle, and they had by letter to the bank agreed to do so. Mo evidence whatever was introduced tending to modify or contradict these facts. It is. accordingly apparent, that the ¡only verdict which could have-been legally rendered was that directed -by the court. Indeed, the verdict directed was the inevitable and only legal result of the pleadings and evidence; and hence the court committed no error in giving such direction. Wolfe v. Hines, Baxter v. Wolfe, 93 Ga. 329, 335; Faulkner v. Vickers, 94 Ga. 532; Hinkle v. Story, 96 Ga. 776; Riggs v. Jones, 97 Ga. 420; Faircloth v. Fulghum, Id. 357; Cothran v. City of Rome, 77 Ga. 582; Hobby v. Alford, *50373 Ga. 791; Manning v. Mitchell, Id. 661; Hooks v. Frick, 75 Ga. 715; Williams v. McMichael, 64 Ga. 445; Dwelle v. Roath, 29 Ga. 733; Wright v. Hicks, 15 Ga. 160.

Let the judgment of the court beloio be affirmed.


All the ■Justices concurring.